 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SHANNON WILLIAMS,                              Case No. 1:16-cv-01540-DAD-JDP

12                      Plaintiff,                      FINDINGS AND RECOMMENDATION
                                                        THAT THE COURT DENY DEFENDANT’S
13          v.                                          MOTION FOR SUMMARY
                                                        ADJUDICATION OF PLAINTIFF’S
14       OFFICER BAKER,                                 EXCESSIVE FORCE CLAIM

15                      Defendant.                      OBJECTIONS, IF ANY, DUE IN 14 DAYS

16                                                      ECF No. 45

17

18          Plaintiff is a federal prisoner proceeding without counsel in this civil rights action brought

19   under Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). The action proceeds against

20   defendant Christopher Baker on plaintiff’s Eighth Amendment1 excessive force claim and First

21   Amendment retaliation claim.2 ECF No. 1; ECF No. 12; ECF No. 23.

22
     1
       In Ziglar v. Abbasi, the Supreme Court examined “the reach and the limits of [its] precedent”
23   concerning “Bivens and the ensuing cases.” 137 S. Ct. 1843, 1854 (2017). The Court stated that
     “expanding the Bivens remedy is now a ‘disfavored’ judicial activity,” and that, if a plaintiff asks
24   for a Bivens remedy in a new context, courts must engage in a special factors analysis. Id. at
25   1857-60 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). As a result of Abbasi, there is
     some question whether an Eighth Amendment excessive force claim may be brought under
26   Bivens. See Thomas v. Matevousian, No. 117CV01592AWIGSAPC, 2019 WL 266323, at *2 &
     n.1 (E.D. Cal. Jan. 18, 2019) (collecting cases that address prisoners’ access to Bivens after
27   Abbasi). However, this question is not before the court, and we need not address it here.
     2
       On January 31, 2019, the court issued findings and recommendations that plaintiff’s First
28   Amendment retaliation claim be dismissed for failure to exhaust administrative remedies. ECF
                                                        1
 1           Before the court is defendant’s motion for summary adjudication of plaintiff’s excessive

 2   force claim. ECF No. 45. Plaintiff filed an opposition,3 ECF No. 46, and defendant filed a reply,

 3   ECF No. 49. The motion was submitted on the record without oral argument under Local Rule

 4   230(l).4 For the reasons set forth below, we recommend that the court deny defendant’s motion.

 5      I.      LEGAL STANDARDS

 6           A. Summary Judgment Standard

 7           Summary judgment is appropriate where there is “no genuine dispute as to any material

 8   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Washington

 9   Mutual Inc. v. United States, 636 F.3d 1207, 1216 (9th Cir. 2011). An issue of fact is genuine

10   only if there is sufficient evidence for a reasonable fact finder to find for the non-moving party,

11   while a fact is material if it “might affect the outcome of the suit under the governing law.”

12   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Wool v. Tandem Computers, Inc., 818

13   F.2d 1422, 1436 (9th Cir. 1987).

14           Rule 56 allows a court to grant summary adjudication, also known as partial summary

15   judgment, when there is no genuine issue of material fact as to a claim or a portion of that claim.

16   See Fed. R. Civ. P. 56(a); Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 n.3 (9th Cir. 1981) (“Rule

17   56 authorizes a summary adjudication that will often fall short of a final determination, even of a

18   single claim . . . .”) (internal quotation marks and citation omitted). The standards that apply on a

19   motion for summary judgment and a motion for summary adjudication are the same. See Fed. R.

20   Civ. P. 56 (a), (c); State of Cal. ex rel. Cal. Dep’t of Toxic Substances Control v. Campbell, 138
21   F.3d 772, 780 (9th Cir. 1998) (applying summary judgment standard to motion for summary

22   adjudication).

23

24   No. 56.
     3
       Plaintiff filed a second “Response to the Defendant’s Motion for Summary Judgement” on
25   October 29, 2018. ECF No. 52. This filing, though captioned as Case No. 16-cv-01540, appears
26   to concern a different case. Accordingly, we do not consider it.
     4
       As required by Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998), plaintiff was provided
27   with notice of the requirements for opposing a summary judgment motion for failure to exhaust
     administrative remedies via an attachment to defendant’s motion for summary judgment. ECF
28   No. 45.
                                                       2
 1          Each party’s position must be supported by (1) citations to particular portions of materials

 2   in the record, including but not limited to depositions, documents, declarations, or discovery; or

 3   (2) argument showing that the materials cited do not establish the presence or absence of a

 4   genuine factual dispute or that the opposing party cannot produce admissible evidence to support

 5   its position. See Fed. R. Civ. P. 56(c)(1) (quotation marks omitted). The court may consider

 6   materials in the record not cited to by the parties, but it is not required to do so. See Fed. R. Civ.

 7   P. 56(c)(3); Carmen v. San Francisco Unified School Dist., 237 F.3d 1026, 1031 (9th Cir. 2001);

 8   see also Simmons v. Navajo County, Ariz., 609 F.3d 1011, 1017 (9th Cir. 2010).

 9         “The moving party initially bears the burden of proving the absence of a genuine issue of

10   material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). To meet this burden, “the

11   moving party must either produce evidence negating an essential element of the nonmoving

12   party’s claim or defense or show that the nonmoving party does not have enough evidence of an

13   essential element to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins.

14   Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party meets this

15   initial burden, the burden then shifts to the non-moving party “to designate specific facts

16   demonstrating the existence of genuine issues for trial.” In re Oracle Corp. Sec. Litig., 627 F.3d

17   376, 387 (citing Celotex Corp., 477 U.S. at 323). The non-moving party must “show more than

18   the mere existence of a scintilla of evidence.” Id. (citing Anderson v. Liberty Lobby, Inc., 477

19   U.S. 242, 252 (1986)). However, the non-moving party is not required to establish a material

20   issue of fact conclusively in its favor; it is sufficient that “the claimed factual dispute be shown to
21   require a jury or judge to resolve the parties’ differing versions of the truth at trial.” T.W.

22   Electrical Serv., Inc. v. Pacific Elec. Contractors Assoc., 809 F.2d 626, 630 (9th Cir. 1987).

23          The court must apply standards consistent with Rule 56 to determine whether the moving

24   party has shown there to be no genuine issue of material fact and demonstrated that judgment is

25   appropriate as a matter of law. See Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir. 1993).

26   “[A] court ruling on a motion for summary judgment may not engage in credibility
27   determinations or the weighing of evidence.” Manley v. Rowley, 847 F.3d 705, 711 (9th Cir.

28   2017) (citation omitted). The evidence must be viewed “in the light most favorable to the
                                                         3
 1   nonmoving party” and “all justifiable inferences” must be drawn in favor of the nonmoving party.

 2   Orr v. Bank of America, NT & SA, 285 F.3d 764, 772 (9th Cir. 2002); accord Addisu v. Fred

 3   Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000).

 4          B. Excessive Force under the Eighth Amendment

 5          The Eighth Amendment prohibits those who operate our prisons from using “excessive

 6   physical force” against inmates. Wilkins v. Gaddy, 559 U.S. 34 (2010) (per curiam); Hudson v.

 7   McMillian, 503 U.S. 1, 8-9 (1992). For claims arising out of the use of excessive physical force,

 8   the core inquiry is “whether force was applied in a good-faith effort to maintain or restore

 9   discipline, or maliciously and sadistically to cause harm.” Wilkins, 559 U.S. at 37

10   (quoting Hudson, 503 U.S. at 7). To facilitate this inquiry, the Supreme Court has articulated five

11   factors to consider: “(1) the extent of injury suffered by an inmate; (2) the need for application of

12   force; (3) the relationship between that need and the amount of force used; (4) the threat

13   reasonably perceived by the responsible officials; and (5) any efforts made to temper the severity

14   of a forceful response.” Hudson, 503 U.S. at 7.

15          While the extent of injury suffered by an inmate is one of the factors to be considered in

16   determining whether the use of force is wanton and unnecessary, the absence of serious injury

17   does not end the Eighth Amendment inquiry. See id. Whether the alleged wrongdoing is

18   objectively “harmful enough” to establish a constitutional violation is contextual and responsive

19   to contemporary standards of decency. Id. at 8 (citing Estelle v. Gamble, 429 U.S. 97, 103

20   (1976)). Such standards are always violated when prison officials maliciously and sadistically
21   use force to cause harm, whether or not significant injury is evident. See id.; see also Schwenk v.

22   Hartford, 204 F.3d 1187, 1196 (9th Cir. 2000) (holding no lasting injury required for an act to

23   qualify as sexual assault because sexual assault was deeply offensive to human dignity); Felix v.

24   McCarthy, 939 F.2d 699, 701-02 (9th Cir. 1991) (holding that it is not the degree of injury that

25   makes out a violation of the Eighth Amendment but rather use of official force or authority that is

26   intentional, unjustified, brutal and offensive to human dignity). That is not to say that every
27   malevolent touch by a prison guard gives rise to a federal cause of action; the Eighth

28   Amendment’s prohibition of cruel and unusual punishment necessarily excludes from
                                                        4
 1   constitutional recognition de minimis uses of physical force. Hudson, 503 U.S. at 9-10

 2   (concluding that blows directed at inmate which caused bruises, swelling, loosened teeth and a

 3   cracked dental plate were not de minimis).

 4      II.       SUMMARY JUDGMENT RECORD

 5            To decide a motion for summary judgment, a district court may consider materials listed in

 6   Rule 56(c). Those materials include depositions, documents, electronically-stored information,

 7   affidavits or declarations, stipulations, party admissions, interrogatory answers, “or other

 8   materials.” Fed. R. Civ. P. 56(c). A party may object that an opponent’s evidence “cannot be

 9   presented in a form that would be admissible” at trial, see Fed. R. Civ. P. 56(c)(2), and the court

10   ordinarily rules on evidentiary objections before deciding a summary judgment motion to

11   determine what materials the court may consider. See Norse v. City of Santa Cruz, 629 F.3d 966,

12   973 (9th Cir. 2010); Fonseca v. Sysco Food Servs. of Arizona, Inc., 374 F.3d 840, 845 (9th Cir.

13   2004). Here, defendant presents the declaration of Brian VanDenover and accompanying

14   exhibits, ECF No. 45-2; the declaration of Christopher Baker, ECF No. 30-4; and the

15   supplemental declaration of Christopher Baker, ECF No. 45-3. Plaintiff presents his declaration.

16   ECF No. 46. The court will also consider plaintiff’s complaint to be part of the summary

17   judgment record. ECF No. 1.

18            Plaintiff objects to the admissibility of Brian VanDenover’s declaration, contending that

19   VanDenover cannot be an “expert witness” because his testimony is “biased, unqualified and not

20   relevant.” ECF No. 46 at 1. VanDenover, according to his declaration, is a Special Investigative
21   Services (“SIS”) Technician at the United States penitentiary in Atwater, California (“USP

22   Atwater”). ECF No. 45-2, Declaration of Brian VanDenover ¶ 1. In this role, VanDenover

23   authenticates SIS records such as video surveillance records. Id. ¶ 2. As an exhibit to his

24   declaration, VanDenover includes a surveillance video of the October 13, 2014 incident in which

25   plaintiff alleges that defendant used excessive force. Id. ¶ 8. In his declaration, VanDenover

26   describes, from his perspective, what occurs in the video. Id. ¶¶ 9-17. VanDenover also opines
27   that Baker’s actions were appropriate:

28
                                                         5
 1                            Based upon my training and experience as a Correctional
                       Officer and my having reviewed hundreds of surveillance videos as
 2                     a SIS Technician, Officer Baker does not do anything out of the
 3                     ordinary or improper when he applies hand restraints on Williams.
                       The video does not show Baker pulling or twisting Williams’ arm
 4                     in any way to cause it harm during the entire episode.

 5   Id. ¶ 18. In his objection to VanDenover’s declaration, plaintiff argues that VanDenover
 6   mischaracterizes the incident and is unqualified to opine on whether Baker’s actions were proper.
 7   ECF No. 46 at 1-2.
 8             Contrary to plaintiff’s assertions, defendant does not offer VanDenover’s declaration as an
 9       expert opinion but rather as a means of authenticating the surveillance video, which VanDenover
10       is competent to do. ECF No. 49 at 7 & n.9. However, plaintiff’s objection as to VanDenover’s
11       description of the video is well-taken. The court will rely on the video itself, rather than the
12       declarant’s description of the video, in accordance with the best evidence rule. See Fed. R. Ev.
13       1002 (“An original writing, recording, or photograph is required in order to prove its content
14       unless these rules or a federal statute provides otherwise.”); United States v. Diaz-Lopez, 625
15       F.3d 1198, 1200 (9th Cir. 2010) (describing the best evidence rule).
16             A. The Complaint
17             The allegations in plaintiff’s complaint, ECF No. 1, are summarized as follows: In 2014,
18   plaintiff filed grievances regarding various non-party correctional staff, and defendant, who was a
19   correctional officer at the time, subsequently told plaintiff that it was not a good idea to file such
20   grievances. In September 2014, plaintiff reported this threat to Warden Copenhaver. Copenhaver
21   told plaintiff to talk with Assistant Warden Snyder. When plaintiff informed Snyder of the threat,
22   Snyder responded that plaintiff was being paranoid. Neither Copenhaver nor Snyder investigated
23   or acted upon plaintiff’s concerns. Defendant was on probation at this time.5
24             On October 13, 2014, plaintiff agreed to submit to handcuffs.6 Once plaintiff was in
25   handcuffs, defendant “took [plaintiff’s] arm and planted it on the ground and deliberately and
26   maliciously twisted [his] bicep muscle until it was torn from the bone resulting in [his] permanent
27
     5
         Plaintiff provides no further detail regarding defendant’s alleged probation.
28   6
         In his complaint, plaintiff does not explain the circumstances that led to him being handcuffed.
                                                           6
 1   loss of strength.” ECF No. 1 at 3. Plaintiff stated, “You broke my arm, you’re hurting me.” Id.

 2   Baker responded, “That will teach you about filing grievances.” Id. Correctional officer Borja

 3   was present; he did not intervene, but he did report the incident to Copenhaver and Snyder.7 As a

 4   result of the incident, plaintiff was hospitalized from October 13, 2014 until October 20, 2014.

 5   Defendant “was terminated as a result of his use of excessive force against the plaintiff in

 6   October-November 2014.” Id. at 4-5.

 7          B. Defendant’s “Statement of Undisputed Facts”

 8          Defendant’s statement of undisputed facts, ECF No. 45-4, is summarized as follows:

 9   While making routine rounds of inmates’ cells on October 13, 2014, Senior Officer Specialist

10   Borja observed what appeared to be a folded piece of paper in the hand of plaintiff. ECF No. 30-

11   5, Declaration of Enrique Borja ¶ 4. Borja opened the door to plaintiff’s cell and ordered plaintiff

12   to show his right hand. Id. Plaintiff did not comply; instead, he placed both of his hands inside

13   his sweat pants. Id.

14          After plaintiff refused to show Borja his right hand, Borja ordered plaintiff to withdraw

15   the hand from his pants and submit to a pat search. Id. In response, plaintiff aggressively placed

16   his body between Borja and the toilet and attempted to flush an object held in his right hand. Id.

17   Borja immediately attempted to grab plaintiff to prevent him from destroying the item in his

18   hand. Id. Plaintiff pushed past Borja and exited the cell door. Id. Borja immediately grabbed

19   plaintiff outside the cell and took him to the ground. Id. Simultaneously, plaintiff reached

20   through the railing of the top tier and dropped the item contained in his right hand. Id.
21          Seconds later, plaintiff got up and again attempted to flee. ECF No. 30-5, Declaration of

22   Enrique Borja ¶ 5. At this time, defendant arrived to assist Borja in restraining plaintiff. ECF

23   No. 30-4, Declaration of Christopher Baker ¶¶ 3, 5. As defendant arrived, Williams was on his

24   feet, leaning against the upper tier railing and actively resisting Borja’s attempts to place him in

25   restraints. Id. ¶ 5. With Borja restraining plaintiff’s right arm, defendant successfully restrained

26   plaintiff’s left arm. Id. Though Borja and defendant ultimately handcuffed plaintiff, he actively
27
     7
       Plaintiff originally brought claims against Copenhaver, Snyder and Borja as well, but those
28   claims were dismissed. See ECF No. 12; ECF No. 23.
                                                       7
 1   resisted throughout the encounter. Id.; ECF No. 30-5, Declaration of Enrique Borja ¶ 7.

 2   Defendant used only the force he believed necessary to maintain institutional order and ensure the

 3   safety of Borja. ECF No. 45-3, Supplemental Declaration of Christopher Baker ¶ 5.

 4          During the encounter, defendant did not say anything inappropriate to plaintiff, such as,

 5   “That will teach you about filing grievances.” ECF No. 30-5, Declaration of Enrique Borja ¶ 8;

 6   ECF No. 45-3, Supplemental Declaration of Christopher Baker ¶ 4. Defendant did not do

 7   anything out of the ordinary when he put the hand restraints on plaintiff, such as pulling or

 8   twisting plaintiff’s arm. ECF No. 30-5, Declaration of Enrique Borja ¶ 7.

 9          C. Plaintiff’s “Specific Objection[s] to [Defendant’s] Undisputed Material Facts”

10          Plaintiff challenges several aspects of defendant’s version of events. Plaintiff disputes

11   defendant’s characterization of the initial confrontation. Specifically, plaintiff states that he was

12   merely using the restroom and cleaning himself when Borja entered his cell and attacked him.

13   ECF No. 46 at 2-3. The key factual issue, however, concerns plaintiff’s characterization of

14   defendant’s actions to restrain plaintiff:

15                  Plaintiff did not resist throughout the application[;] Plaintiff was
16                  fully compliant by the time Baker arrived at the location. []
                    [Plaintiff] was not pulling away [when Baker and Borja handcuffed
17                  him] and Baker[’s] twisting of his arm caused his arm to tear away
                    from the bone—a torn biceps muscle. . . . Defendant Baker used
18                  more force than necessary to cause and stop Plaintiff from writing
                    [grievances] on SIS staff.
19

20   Id. at 3. In plaintiff’s declaration, he states that two other inmates heard defendant say “that will
21   teach you about writing grievances.” Id. at 7
22          D. The Video of the Incident
23          The video of the incident, attached to VenDover’s declaration, ECF No. 45-2, Declaration
24   of Brian VanDenover ¶ 8, shows Borja patrolling along the second-floor walkway of the prison.
25   The video shows Borja peer into a cell window and then open the cell door, entering the cell. The
26   video does not show what occurs within the cell. Moments later, Borja and plaintiff spill out of
27   the cell into the walkway. Borja appears to be on top of plaintiff. Plaintiff puts his arm through
28
                                                        8
 1   the railing, possibly to drop an item. Once plaintiff appears to be subdued and lying against the

 2   railing, Borja stands up.

 3             At this point, defendant can be seen running across the first floor toward the stairs leading

 4   to plaintiff and Borja. Borja leans over the railing, possibly to see what plaintiff dropped over the

 5   edge. As Borja leans over the railing, plaintiff rises and attempts to flee down the walkway from

 6   Borja. Borja immediately grabs plaintiff, and Borja restrains plaintiff against the walkway

 7   railing. Borja is grabbing plaintiff’s right arm when defendant approaches. Defendant grabs

 8   plaintiff’s left arm and moves it behind plaintiff’s back. Together, defendant and Borja restrain

 9   plaintiff from behind, possibly placing handcuffs on him. Defendant and Borja move plaintiff

10   toward plaintiff’s cell. All three men stand in the doorway of plaintiff’s cell. While they are in

11   the doorway, the view of what occurs is obstructed by the cell door. More correctional officers

12   arrive. Finally, several officers escort plaintiff down the stairs and out of the view of the camera.

13             The video, which has no audio, does not unambiguously show whether plaintiff actively

14   resisted defendant’s attempts to restrain him or whether defendant maliciously twisted plaintiff’s

15   arm.

16      III.      DISCUSSION

17             We first consider whether defendant, the moving party, has met his initial burden of

18   “proving the absence of a genuine issue of material fact”—thus showing prima facie entitlement

19   to summary judgment. Celotex Corp., 477 U.S at 323. Defendant contends that “Officer Baker’s

20   actions were objectively reasonable in direct response to Williams’ admitted disobedience of
21   Officer Borja’s orders.” ECF No. 45-1 at 7. To support this argument, defendant presents

22   evidence showing that (1) plaintiff actively resisted the orders of Borja and attempted to flee from

23   Borja, ECF No. 30-4, Declaration of Christopher Baker ¶ 5; ECF No. 30-5, Declaration of

24   Enrique Borja ¶ 7; (2) defendant assisted Borja in restraining plaintiff, using only the force he

25   believed necessary to maintain institutional order and ensure the safety of Borja, ECF No. 45-3,

26   Supplemental Declaration of Christopher Baker ¶ 5; and (3) defendant did not say anything
27   inappropriate to plaintiff, such as, “That will teach you about filing grievances,” ECF No. 30-5,

28   Declaration of Enrique Borja ¶ 8; ECF No. 45-3, Supplemental Declaration of Christopher Baker
                                                          9
 1   ¶ 4.

 2           Considering these alleged facts, the court finds that defendant’s evidence “negat[es] an

 3   essential element of the nonmoving party’s claim.” Nissan Fire & Marine Ins. Co., Ltd., 210

 4   F.3d at 1102. Specifically, defendant’s evidence shows that defendant restrained plaintiff in “a

 5   good-faith effort to maintain or restore discipline,” rather than “maliciously and sadistically to

 6   cause harm.” Wilkins, 559 U.S. at 37 (quoting Hudson, 503 U.S. at 7). Therefore, defendant has

 7   met his initial burden.

 8           Because defendant satisfied his initial burden, the burden shifts to plaintiff to present

 9   specific facts that show there to be a genuine issue of a material fact. See Fed R. Civ. P. 56(e);

10   Matsushita, 475 U.S. at 586. Plaintiff contends that “there is a genuine issue of material fact []

11   that is in dispute.” ECF No. 46 at 3. To support this argument, plaintiff presents evidence

12   showing that (1) plaintiff did not physically resist defendant and Borja’s attempts to restrain him,

13   id. at 6; (2) defendant maliciously harmed plaintiff using excessive force, id. at 6-7; (3) defendant

14   used force to retaliate against plaintiff filing grievances, rather than to maintain institutional

15   order, id. at 7; and (4) defendant severely injured plaintiff, id. at 6-7. Considering the evidence

16   “in the light most favorable” to plaintiff and drawing “all justifiable inferences” in favor of

17   plaintiff, Orr, 285 F.3d at 772, we conclude that plaintiff has met his burden to present specific

18   facts showing there to be a genuine issue of a material fact.

19           In his reply, defendant argues that “the video of the events is susceptible to only one

20   reasonable interpretation: Officer Baker used reasonable force in placing handcuffs on Williams
21   in a legitimate effort to restrain a resisting inmate and maintain order.” ECF No. 49 at 1.

22   Specifically, defendant contends that plaintiff’s allegations that “‘[o]n October 13, 2014 Officer

23   Baker took my arm and planted it on the ground’ and that ‘Defendant Baker planted Affiant’s

24   arm-hand on the floor’ [are] ‘blatantly contradicted’ by the video.” Id. at 2 (quoting ECF No. 1 at

25   3; ECF No. 46, ¶ 16; Scott v. Harris, 550 U.S. 372, 380 (2007)).

26           In Harris, the Supreme Court considered whether there was a genuine dispute of material
27   fact whether respondent, a motorist fleeing a pursuing police car, was driving in such a way as to

28   endanger human life. 550 U.S. at 374-75, 78. An “added wrinkle” was that the chase had been
                                                         10
 1   caught on videotape, and the tape “so utterly discredited” respondent’s version of events “that no

 2   reasonable jury could have believed him.” Id. at 378, 380. The Court held: “When opposing

 3   parties tell two different stories, one of which is blatantly contradicted by the record, so that no

 4   reasonable jury could believe it, a court should not adopt that version of the facts for purposes of

 5   ruling on a motion for summary judgment.” Id.

 6            The instant case is unlike Harris. Despite defendant’s contentions, plaintiff’s version of

 7   the incident is not “blatantly contradicted” by the video. Harris, 550 U.S. at 380. As described

 8   above, the video shows that once defendant and Borja restrained plaintiff, they moved him back

 9   to his cell. At this point, for several moments, the view of all three individuals is obstructed by

10   the cell door. Though the video does not show defendant injuring plaintiff’s arm in the manner

11   alleged by plaintiff, the alleged actions could have happened during this time, ECF No. 1 at 3, and

12   we must and draw “all justifiable inferences” in favor of plaintiff, Orr, 285 F.3d at 772.

13      IV.      Qualified Immunity

14         Defendant contends that he is entitled to qualified immunity. Qualified immunity shields

15   government officials from monetary damages unless their conduct violated “clearly established

16   statutory or constitutional rights of which a reasonable person would have known.” Kisela v.

17   Hughes, 138 S. Ct. 1148, 1152 (2018); accord Felarca v. Birgeneau, 891 F.3d 809, 815 (9th Cir.

18   2018). To assess whether qualified immunity attaches, a court asks “two questions: (1) whether

19   the facts, taken in the light most favorable to the non-moving party, show that the officials’

20   conduct violated a constitutional right, and (2) whether the law at the time of the challenged
21   conduct clearly established that the conduct was unlawful.” Felarca, 891 F.3d at 815.

22         To determine whether the law “clearly established” that the challenged conduct was

23   unlawful, the court must consider whether the defendant “would have had fair notice that the

24   action was unlawful.” Chappell v. Mandeville, 706 F.3d 1052, 1056-57 (9th Cir. 2013).

25   Qualified immunity does not attach when the law is “sufficiently clear that every reasonable

26   official would have understood” that the conduct in question was unlawful. See Rodriguez v.
27   Swartz, 899 F.3d 719, 732 (9th Cir. 2018). Although a binding precedent can help determine

28   what a reasonable official would have known, “it is not necessary . . . that the very action in
                                                        11
 1   question has previously been held unlawful.” Id. at 732 (quoting Ziglar v. Abbasi, 137 S.Ct.

 2   1843, 1866 (2017)). Qualified immunity does not attach in an “obvious case” of constitutional

 3   violation, even if the facts are novel. See Rodriguez, 899 F.3d at 734; accord Hope v. Pelzer, 536

 4   U.S. 730, 738-39 (2002).

 5        The first prong—“whether the facts, taken in the light most favorable to the non-moving

 6   party, show that the officials’ conduct violated a constitutional right”—need not long delay us.

 7   Felarca, 891 F.3d at 815. As the court noted at the screening stage, plaintiff’s allegations state an

 8   Eighth Amendment claim for excessive force. ECF No. 12.

 9        The second prong—“whether the law at the time of the challenged conduct clearly

10   established that the conduct was unlawful”—is likewise easily answered in the affirmative.

11   Felarca, 891 F.3d at 815. The Ninth Circuit has clearly established that force which is applied

12   “maliciously and sadistically for the very purpose of causing harm,” is a violation of the Eighth

13   Amendment. Jeffers v. Gomez, 267 F.3d 895, 910-11 (9th Cir. 2001) (quoting Whitley, 475 U.S.

14   at 320-21); accord Martinez v. Stanford, 323 F.3d 1178, 1180, 1183-84 (9th Cir. 2003) (holding

15   that, because the law regarding excessive force was clearly established in 1994, qualified

16   immunity was improperly granted to officers who allegedly beat an inmate during a cell

17   extraction despite the inmate’s lack of resistance); McRorie v. Shimoda, 795 F.2d 780, 784 (9th

18   Cir. 1986) (holding that the Eighth Amendment was violated by an assault while an inmate was

19   not resisting). Plaintiff’s allegations, viewed in the light most favorable to plaintiff, would

20   establish that defendant violated clearly established law when he “took [plaintiff’s] arm and
21   planted it on the ground and deliberately and maliciously twisted [plaintiff’s] bicep muscle until it

22   was torn from the bone resulting in [the] permanent loss of strength in [plaintiff’s] left arm after

23   [plaintiff] had complied [with] . . . being handcuffed.” ECF No. 1 at 3.

24        Plaintiff’s allegations have satisfied both prongs of the qualified immunity inquiry. Thus,

25   defendant is not entitled to qualified immunity.

26      V.      FINDINGS AND RECOMMENDATIONS
27           Accordingly, we recommend that defendant’s motion for summary adjudication of

28   plaintiff’s excessive force claim, ECF No. 45, be denied.
                                                        12
 1         The undersigned submits the findings and recommendations to the district judge under 28

 2   U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District

 3   Court, Eastern District of California. Within fourteen days of the service of the findings and

 4   recommendations, the parties may file written objections to the findings and recommendations

 5   with the court and serve a copy on all parties. That document should be captioned “Objections to

 6   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

 7   and recommendations under 28 U.S.C. § 636(b)(1)(C). The parties’ failure to file objections

 8   within the specified time may result in the waiver of rights on appeal. See Wilkerson v. Wheeler,

 9   772 F.3d 834, 839 (9th Cir. 2014).

10

11   IT IS SO ORDERED.

12
     Dated:     February 25, 2019
13                                                     UNITED STATES MAGISTRATE JUDGE
14

15

16            No. 203.

17

18

19

20
21

22

23

24

25

26
27

28
                                                      13
